Title: To Thomas Jefferson from Joel Yancey, 22 December 1821
From: Yancey, Joel
To: Jefferson, Thomas


Dear Sir
Bedford
22nd Decr 1821
On sunday last Mr Gough and his aid young Bagby arrived at Poplar Forest to take charge of your concerns for the ensuing year agreeably to an arrangement previously made between him and Mr Thos J Randolph and on Tuesday Evening Mr Randolph came himself and handed me your letter of 9th Inst, but as my authority ceased as soon as he took possession, I gave him the keys, made him acquainted with the contents of your letter, and took my leave of the business, which has employed almost the whole of my attention for six years and six months I regret extreamly that I have not been more succesful in my management, but it I know has not been for the want of the full exertion of all my powers, and the greatest possible desire to give entire satisfaction to you, but I still hope and beleive, that the profits of my labours, will be better understood and felt hereafter. In taking leave of your affairs I must beg to return you my highest acknowledgments for the friendship and politeness you have shewn towards me during the whole of my superintendance, as it will afford me the greatest satisfaction during life, and that I shall always feel the  strongest desire for the happiness and prosperity of yourself and evry branch of your family whom I am acquainted, and ever be proud to render any service in my power as a neigbour or friend to you or them so long as I live.—at the request of Mr Randolph I have undertaken to settle the shop accts and little debts in the neighborhood, which are but few, and account to you on him, according to your pleasure, The wheat as you have been informed did not turn out more than a ⅓ what I expected I was deceived, owing to the quantity of chaff and false grains, that blew off with the chaff never was such an indifferent crop in Virginia before since my recollection. after saving 344 bushels, paying the overseers, their share, which was only 26½  bushels, reduced our recepts in the Mills to 360 bushels, the proceeds of which I shall pay Mr Robertson agreeably to your order, there is a I beleive 20 or 30 bushels still in the barn, but fit for nothing, except the stock, the corn turned out nearly what I expected, at Tomahawk 210 barrels and at B. Creek 257 barrels, total 467 barrels and I think there was upwards 400. put in the houses, it was all accuratly measured, and sorted, besides there was about 30 barrels of lost corn  or nubend which answer well for stock. Mr Randolph and Mr  Gough with me have examined the Tobo and seem to be pleased with the quality, I do not know their opinion of the quantity, but the overseers were confident there would be upwards 30,000℔ the court did not take up the report of the Viewers of the alteration of the road at their last time, but, will the next, they said that it required one months notice to the tenant, thro. whos land the road  passes, Mr Clark was not there, but Mr Gilmer will attend to it, the Viewers told me that it would be opposed, by Cobbs, Harrises and several others. but nothing was said to me on the subject Mr Randolph  with Mr Radford had a good deal of conversation concerning it, the other day at my house to whom I beg to refer for further particulars—we omitted last spring to have our usual annual settlement, and  for my services for the two last years, 1820 &, 21; I have no acknowledgment, which I will be glad you will send me as soon as convenient, I never meant as long as I could possible avoid it, to draw the money from you, if it should be attended with any serious inconvenience to you to pay it, but it always  will be acceptable, any part, that you can  share. We have been unfortunate in loosing 2 of our best house servants this year, and we have been endeavering to supply their places out of our own stock, but have faild, could you pay me as much as would purchase a good female servant, this winter or spring it would be a very great accomodation to, us, or if it should be agreeable to you to sell, I will give a liberal price for Lucy at P.F. as we are acquainted with her and she appears to be attachd to the family, but I do not know that she would be willing to be soldI am sir with highest respectJoel Yancey